435 F.2d 167
James F. PROCTOR, Plaintiff-Appellant,v.SOUTHERN GREYHOUND LINES, INC., Etc., Defendant-Appellee.
No. 29164.
United States Court of Appeals, Fifth Circuit.
Dec. 2, 1970.

Charles Thomas Shad, Law Offices of S. Perry Penland, Jacksonville, Fla., for plaintiff-appellant.
John Wilbur, Milam, Ramsay, Martin & Ade, Jacksonville, Fla., for defendant-appellee.
Appeal from the United States District Court for the Middle District of Florida at Jacksonville; William A. McRae, Jr., District Judge.
Before TUTTLE, DYER and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 430 F.2d 966, (5 Cir., 1970)